Exhibit 10.2

MEMBERSHIP INTEREST PLEDGE AGREEMENT

This is a MEMBERSHIP INTEREST PLEDGE AGREEMENT (this “Agreement”) among UTEK
Real Estate Holdings, Inc. (“Pledgor”), Gators Lender, LLC (“Lender”), and
Cortez 114, LLC, a Florida limited liability company (the “Company”) dated as of
February 26, 2010.

Background

Pledgor is a wholly owned subsidiary of UTEK Corporation (“UTEK Corp.”). Lender
has loaned $1,750,000 to UTEK Corp. and Pledgor (collectively, the “Borrowers”)
pursuant to a Note and Warrant Purchase Agreement (the “Purchase Agreement”) and
Promissory Note issued by Borrowers in favor of Lender, each dated as of
October 22, 2009 (the “Note”). The Note is secured by certain assets of the
Company, a subsidiary of the Pledgor and a guarantor of the Borrowers’
obligations under the Promissory Note, including certain real estate in the
County of Hernando, State of Florida, pursuant to a Mortgage and Security
Agreement dated October 22, 2009 (the “Current Collateral”) and by guarantees of
the Company and other affiliates of UTEK Corp. Pursuant to a Substitution of
Collateral Agreement dated the same date as this Agreement, the Borrowers have
requested and Lender has agreed to release the Current Collateral on the
condition that Pledgor grant to Lender a security interest in 68 Units
constituting sixty eight percent (68%) of the outstanding membership interests
of the Company (the “Pledged Membership Interests”) to secure the Borrowers’
obligations under the Note and the other Transaction Documents. This Agreement
evidences terms on which Pledgor grants to Lender a security interest in and to
the Pledged Membership Interests. Capitalized terms not otherwise defined in
this Agreement have the meanings ascribed to them in the Purchase Agreement.

Operative Terms

The parties agree as follows:

1. Grant of Security Interest. To secure prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) and performance of
Borrowers’ obligations under the Note and the other Transaction Documents,
Pledgor pledges and grants to Lender a security interest in all of Pledgor’s
right, title and interest in, to and under the following property, whether now
owned by Pledgor or hereafter acquired and whether now existing or hereafter
coming into existence (the “Pledged Collateral”):

a. Securities. All units of membership and limited liability company interests
in and to the Company (collectively, the “Pledged Membership Interests”),
including:

i. all of Pledgor’s right, title, and interest in, to and under the Amended and
Restated Operating Agreement of the Company dated as of February 26, 2010, as
amended (the “Operating Agreement”), and any other governing documents of the
Company (collectively, the “Governing Documents”);

ii. all rights of Pledgor to receive amounts due and to become due under or
pursuant to the Governing Documents;



--------------------------------------------------------------------------------

iii. all rights of Pledgor to participate in the operation or management of
Borrowers and to take actions or consent to actions in accordance with the
provisions of the Governing Documents;

iv. all rights of Pledgor to property of the Company;

v. all rights of Pledgor to receive proceeds of any insurance, bond, indemnity,
warranty or guaranty with respect to the Governing Documents;

vi. all claims of Pledgor for damages arising out of or for breach of or default
under the Governing Documents;

vii. all rights of Pledgor to terminate, amend, supplement, modify or waive
performance under the Governing Documents, to perform thereunder, and to compel
performance and otherwise to exercise all remedies thereunder;

viii. all property representing a distribution or return of capital upon or with
respect to the Pledged Membership Interests or resulting from a split-up,
revision, reclassification or other like change of the Pledged Membership
Interests or otherwise received in exchange therefor, and any subscription
warrants, rights or options issued to the holders of, or otherwise in respect of
the Pledged Membership Interests; and

ix. in the event of any consolidation or merger of the Company in which the
Company is not the surviving entity, all membership interests or similar
securities owned by Pledgor in the successor entity formed by or resulting from
such consolidation or merger.

The Pledged Membership Interests exclude the 32 Units constituting 32% of the
outstanding membership interests of the Company, which the Pledgor is assigning
to a third party (the “Assigned Membership Interests”).

b. All proceeds of the Pledged Collateral. For purposes of this Agreement, the
term “proceeds” includes whatever is receivable or received when Pledged
Collateral or proceeds of the Pledged Collateral are sold, collected, exchanged,
or otherwise disposed of, whether the disposition is voluntary or involuntary,
and includes, without limitation, all rights to payment in whatever form and
however arising.

2. Representations and Warranties. The Pledgor and the Company jointly and
severally represent and warrant the following, both on execution of this
Agreement and continuously during its term:

a. Ownership of Pledged Collateral. Pledgor is the sole legal and equitable
owner of and has good and marketable title to the Pledged Collateral (or, in the
case of after-acquired Pledged Membership Interests, at the time Pledgor
acquires rights in the Pledged

 

- 2 -



--------------------------------------------------------------------------------

Membership Interests, will be the sole legal and equitable owner) and record and
beneficial owner of the Pledged Membership Interests. The Pledged Membership
Interests constitute all of the membership interests of the Company, except for
the Assigned Membership Interests, and are represented by the certificate to be
delivered to Lender pursuant to Section 3(a).

b. Creation, Perfection, and Priority. The parties’ execution of this Agreement
and Pledgor’s delivery to Lender of the certificates evidencing the Pledged
Membership Interests create in favor of Lender a perfected security interest in
the Pledged Membership Interests. Except for this security interest, no person
or entity has (or, in the case of after-acquired Pledged Collateral, at the time
the Pledgor acquires rights therein, will have) any right, title, claim, or
interest (by way of security interest or other lien or charge) in the Pledged
Collateral.

c. Organization and Good Standing. Each of the Pledgor and the Company is duly
organized, validly existing and in good standing under the laws of the state of
its formation and has all requisite corporate power and authority to enter into
this Agreement and to perform its other obligations hereunder.

d. Authorization. All action necessary for the authorization, execution and
delivery of this Agreement and the performance of all obligations of the Company
and Pledgor hereunder and its consummation of the transactions contemplated
hereby has been taken or will be taken prior to the Closing. This Agreement,
when executed and delivered by the Company, constitutes or will constitute (when
executed and delivered) valid and legally binding obligations of the Company and
the Pledgor, enforceable against them in accordance with its terms.

e. Capitalization. The authorized membership interests of the Company consist
solely of the Pledged Membership Interests and the Assigned Membership
Interests. There are no restrictions on the transfer of the Pledged Membership
Interests, other than those imposed by relevant state and federal securities
laws. There are no outstanding options, warrants, rights (including conversion
or preemptive rights and rights of first refusal or similar rights) or
agreements, orally or in writing, for the purchase or acquisition from the
Company of any of its membership interests or other equity.

f. No Conflict. The execution and delivery by the Company and the Pledgor of
this Agreement will not (i) violate or conflict with its respective governing
documents, (ii) violate, conflict with, or give rise to any right of
termination, cancellation, rescission or acceleration under any agreement,
lease, security, license, permit, or instrument to which it is a party, or to
which it or any of its assets is subject, (iii) result in the imposition of any
encumbrance on any its assets (except for the security interest granted pursuant
to this Agreement), (iv) violate or conflict with any laws, or (v) require any
consent, approval or other action of, notice to, or filing with any person,
except for those that have been obtained or made or will be obtained or made
prior to closing.

 

- 3 -



--------------------------------------------------------------------------------

g. Financial Condition. Except for its guaranty of the Note and ordinary
operating expenses, the Company does not have any liabilities or obligations of
any nature (absolute, accrued, contingent or otherwise). The Company’s financial
condition is accurately reflected in the balance sheet attached as Exhibit A.

3. Covenants and Agreements of Pledgor.

a. Delivery. Pledgor shall deliver to Lender the certificates representing the
Pledged Membership Interests and instruments of assignment and transfer with
respect to the Pledged Membership Interests, endorsed in blank, and shall also
deliver to Lender all instruments, documents, chattel paper, and other items of
Pledged Collateral for which a security interest may be perfected by possession,
together with the additional writings (including assignments) that Lender
reasonably requests, provided, however, that the assignments may be used to
transfer or assign the Pledged Collateral only when an Event of Default occurs.
Pledgor shall cause all securities included in the Pledged Membership Interests
to be or remain certificated securities. Lender will retain possession of the
foregoing documents for so long as the Note and other obligations under the
Transaction Documents remain outstanding.

b. Preserve Pledged Collateral. Pledgor shall do all acts necessary to maintain,
preserve, and protect the Pledged Collateral.

c. Use of Pledged Collateral. Pledgor shall not use and shall not permit any
Pledged Collateral to be used unlawfully or in violation of any provision of
this Agreement, the Transaction Documents, any other agreement with Lender
related to the Pledged Collateral, or any applicable statute, regulation, or
ordinance or any policy of insurance covering the Pledged Collateral.

d. Pay Taxes. Pledgor shall pay promptly when due all taxes, assessments,
charges, encumbrances and liens imposed upon or affecting any Pledged
Collateral. The Company shall pay promptly when due all taxes, assessments,
charges, encumbrances and liens imposed upon or affecting its assets.

e. Defend Litigation. Pledgor shall appear in and defend any action or
proceeding that might affect the Pledgor’s title to or Lender’s interest in the
Pledged Collateral.

f. Possession of Pledged Collateral. Pledgor shall not surrender or lose
possession of (other than to Lender), sell, encumber, lease, rent, or otherwise
dispose of or transfer any Pledged Collateral, and shall keep the Pledged
Collateral free of all levies and security interests or other liens or charges
(including, but not limited to junior liens), except those that Lender approves
in writing.

g. Comply with Law. Pledgor shall comply with all laws, regulations, and
ordinances relating to possession, maintenance, and control of the Pledged
Collateral.

 

- 4 -



--------------------------------------------------------------------------------

h. Maintain Records; Notify of Changes. Pledgor shall keep separate, accurate,
and complete records of the Pledged Collateral at its principal place of
business and provide to Lender the records, reports, and information relating to
the Pledged Collateral that Lenders request from time to time. Pledgor shall
give Lender thirty (30) days’ prior written notice of any change in the
Pledgor’s principal place of business or legal name or trade name(s).

i. Amend Governing Documents. Pledgor shall not vote the Pledged Membership
Interests to amend the Governing Documents or to dissolve the Company, except
with Lender’s prior consent.

j. Further Assurances. Pledgor shall procure, execute, and deliver from time to
time any powers or attorney, endorsements, notifications, registrations,
assignments, financing statements, certificates and other writings deemed
necessary or appropriate by Lender to perfect, maintain, and protect its
security interest in the Pledged Collateral and the priority of the security
interest.

k. Pay Lender’s Costs and Expenses. Pledgor shall reimburse Lender on demand for
costs and expenses, including reasonable attorneys’ fees and disbursements that
Lender incurs in properly exercising any right, power, or remedy provided by
this Agreement or by law. Pledgor shall also reimburse Lender for its attorneys’
fees and disbursements of the transactions contemplated by this Agreement and
the Substitution of Collateral Agreement.

l. Distribution on Pledged Shares and New Issuances. Pledgor shall account fully
for and promptly deliver to Lender, in the form received, any distribution on
account of the Pledged Collateral whether in securities or property by way of,
split-up or revision, reclassification or other like change of the Pledged
Collateral or otherwise received in exchange therefor, or in case of any
reorganization, consolidation, or merger, except for tax distributions expressly
required by Section 4.6 of the Operating Agreement. Pledgor shall also deliver
to Lender to be part of the Pledged Membership Interests any additional
membership interests or similar securities that are sold or otherwise issued to
Pledgor.

4. Covenants and Agreements of the Company.

a. More Equity Interests. The Company shall not issue (whether as a sale or
distribution) any equity interests or rights to purchase equity interests.

b. Disposition of Assets; Dissolution. The Company shall not transfer, sell,
assign, encumber or otherwise dispose of any of its material assets, including
any of its real property. The Company shall not dissolve.

c. Incurrence of Debt. The Company shall not incur indebtedness, except for
ordinary operating expenses, or guarantee the obligations of any other person.

 

- 5 -



--------------------------------------------------------------------------------

d. Payment of Obligations. The Company shall pay promptly when due all
obligations, taxes, and assessments, and all charges, encumbrances and liens
imposed upon or affecting its assets.

e. Distributions. The Company shall not make any distributions in cash or other
property in respect of any of its membership interests then outstanding, other
than tax distributions expressly required pursuant to Section 4.6 of the
Operating Agreement.

f. Other Action. The Company shall not take any other action that would
reasonably be expected to result in a decrease in the fair market value of the
Pledged Membership Interests.

5. Term of Pledge; Release; Appointment as Agent for Pledged Collateral.

a. Except as otherwise provided in this Agreement, equitable title to the
Pledged Membership Interests remains vested in Pledgor. Lender holds the Pledged
Membership Interests only as security for the repayment of the Indebtedness.
Lender shall not encumber or dispose of the Pledged Membership Interests, except
in accordance with the provisions of this Agreement. The Pledged Collateral
shall remain pledged to Lender until all sums due under the Note and the other
Transaction Documents have been paid in full and all obligations of Borrowers
thereunder and hereunder have been performed.

b. Any release of the Pledged Collateral from this Agreement will not release
Pledgors from continuing obligations under the Note or the other Transaction
Documents. Upon the payment and performance in full of all of the obligations
under the Note, the other Transaction Documents and this Agreement by Pledgor,
Lender shall release the Pledged Membership Interests.

6. Event of Default. An “Event of Default” under this Agreement means an event
of default under the Note.

7. Remedies Upon Default. Upon the occurrence of an Event of Default, Lender
shall have, and may exercise any one or more of, the following rights:

a. Lender may vote the Pledged Membership Interests on all Company matters and
sign written consents in lieu of meeting as owner of the Pledged Membership
Interests;

b. Lender may take absolute title to the Pledged Membership Interests by
completing the assignment with respect to the Pledged Membership Interests, and
after this transfer Lender will solely own the Pledged Membership Interests;

c. Lender may, at its option, exercise any and all rights, privileges, options
or powers pertaining or relating to the Pledged Membership Interests. Pledgor
irrevocably constitutes and appoints Lender its proxy and attorney-in-fact with
full power of substitution to exercise any and all rights, privileges, options,
or powers of Pledgor pertaining or relating to the Pledged Membership Interests;
or

 

- 6 -



--------------------------------------------------------------------------------

d. Lender may sell, assign, and deliver all or any part of the Pledged
Membership Interests at any private sale or at public auction, with or without
demand or advertisement of the time or place of sale or adjournment thereof or
otherwise, for cash, for credit or for other property or consideration, for
immediate or future delivery. Any sale or offer of the Pledged Membership
Interests by Lender pursuant to the terms of this Agreement shall be at
Pledgor’s expense. Pledgor and the Company shall reimburse Lender for its costs
and other expenses in having the Pledged Membership Interests sold or offered
for sale, including attorneys’ fees.

8. Application of Proceeds. Lender shall apply the proceeds of any sale of all
or any part of the Pledged Membership Interests and any distributions that it
directs to itself, after deducting all costs and expenses of collection, sale
and delivery (including without limitation, attorneys’ fees, paralegal fees and
expenses, for all proceedings, trials and appeals and all costs and expenses)
incurred by Lender, to the payment of all amounts due and payable under the Note
and all other liabilities of Borrowers and Pledgor to Lender.

9. Private Sale of Pledged Shares. Lender may effect a private sale of Pledged
Membership Interests at any sale made pursuant to Section 7(d). In effecting
such private sale, Pledgor waives for itself or its assigns, to the extent it is
legally able to do so, any requirement (statutory or otherwise) of advertisement
(general or limited) or public announcement as to the time and place of the sale
of the Pledged Membership Interests by Lender.

10. Right to Bid or Purchase. At any sale made pursuant to Section 7(d), Lender
may bid for or purchase, free from any right of redemption on the part of
Pledgor (all said rights being also waived and released), all or any portion of
Pledged Membership Interests offered for sale and may make payment on account
thereof by using any outstanding balance of the Note as a credit against the
purchase price, and Lender may, upon compliance with the terms of sale, hold,
retain and dispose of such Pledged Membership Interests without further
accountability. However, notwithstanding any of the foregoing, nothing in this
Agreement shall be construed as a requirement of Lender to sell, or attempt to
sell, the Pledged Membership Interests upon an Event of Default.

11. Power of Attorney.

a. Pledgor irrevocably constitutes and appoints Lender (or Lender’s successors
or assigns) the true and lawful attorney-in-fact of Pledgor to make, execute,
acknowledge, swear to and file after an Event of Default: (i) any application,
request, certificate or other instrument which may be required to be filed with
the Department of State or any other governmental authority in the State of
Florida or any other jurisdiction whose laws may be applicable to effectuate any
transfer or voting of the Pledged Membership Interests by Lender, in accordance
with the provisions of this Agreement; and (ii) any instrument which Lender
deems necessary or appropriate to facilitate the implementation of the terms of
this Agreement, so long as such instruments do not alter the rights or
obligations of Pledgor under the terms of this Agreement.

 

- 7 -



--------------------------------------------------------------------------------

b. It is expressly acknowledged by Pledgor that the foregoing power of attorney
is coupled with an interest, is irrevocable and shall survive the bankruptcy or
insolvency of Pledgor or any assignment of the Pledged Membership Interests for
the benefit of creditors. The foregoing grant of authority: (i) may be exercised
by Lender (or Lender’s successors or assigns) by a facsimile signature, and
(ii) shall not cause Pledgor to be liable in any manner for the act or omissions
of Lender (or Lender’s successors or assigns) and is granted only to permit
Lender (or Lender’s successors or assigns) to carry out the provisions of this
Agreement. The foregoing power of attorney terminates when the pledge under this
Agreement terminates.

12. Miscellaneous.

a. Notices. All demands, notices and other communications to Lender or Pledgor
provided for under this Agreement shall be provided as set forth in the Purchase
Agreement. All demands, notices and other communications to the Company shall be
sent to the same address as the Pledgor, as set forth in the Purchase Agreement.

b. Governing Law. The validity, construction, interpretation, and enforceability
of this Agreement shall be governed by the laws of the State of Florida without
giving effect to the choice of laws rules thereof.

c. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed will be deemed to be an original and all of which
when taken together will constitute one and the same agreement.

d. Successors and Assigns. This Agreement is not assignable by the Company or
Pledgor without the prior written consent of Lender, and any attempted
assignment without the prior written consent of Lender shall be invalid and
unenforceable against the Lender. Lender may assign this Agreement to any
succeeding holder of the Note. This Agreement is binding upon, and inures to the
benefit of, the respective heirs, authorized assignees, successors and personal
representatives of the parties to it. The terms “Lender” and “Pledgor” as used
in this Agreement shall include such person’s successors, authorized assigns,
heirs and personal representatives.

e. Headings, Captions and Pronouns. The Section headings, captions or
abbreviations are included solely for convenient reference and shall not control
the meanings or interpretation of any of the provisions of this Agreement. As
used herein, words in the singular include the plural and the words in the
masculine include the feminine and neuter gender, and vice versa whenever the
context so requires.

f. Waiver. No waiver of any breach or default under this Agreement shall be
deemed to be a waiver of any subsequent breach or default. Pledgor waives any
right to require Lender to proceed against any person or entity to exhaust any
Pledged Collateral or to pursue any remedy in Lender’s power.

 

- 8 -



--------------------------------------------------------------------------------

g. Incorporation of Recitals. The recitals set forth at the beginning of this
Agreement are hereby incorporated into this Agreement by this reference and this
Agreement shall be interpreted with reference to such recitals.

h. Entire Agreement; Severability. This Agreement contains the entire pledge
agreement between the Pledgor and Lenders. This Agreement shall not be severable
in any way, but if any provision shall be held to be invalid, the invalidity
shall not affect the validity of the remainder of this Agreement and the
remainder of this Agreement shall continue in full force and effect.

i. Amendment. This Agreement may not be amended or modified except by a writing
signed by each of the parties.

j. Cumulative Rights. The rights, powers, and remedies of Lender under this
Agreement shall be in addition to all rights, powers, and remedies given to
Lender by virtue of any statute or rule of law, the Note or any Transaction
Document, all of which rights, powers, and remedies shall be cumulative and may
be exercised successively or concurrently without impairing Lender’s security
interest in the Pledged Collateral.

 

- 9 -



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PLEDGE AGREEMENT

SIGNATURE PAGE

The undersigned executes the Membership Interest Pledge Agreement and authorizes
this signature page to be attached to a counterpart of the Membership Interest
Pledge Agreement executed by the other parties to the Membership Interest Pledge
Agreement.

Executed as of the day and year first above written.

 

“PLEDGOR” UTEK REAL ESTATE HOLDINGS, INC. By:  

/s/ Sam I. Reiber

  Sam I. Reiber, President



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PLEDGE AGREEMENT

SIGNATURE PAGE

The undersigned executes the Membership Interest Pledge Agreement and authorizes
this signature page to be attached to a counterpart of the Membership Interests
Pledge Agreement executed by the other parties to the Membership Interest Pledge
Agreement.

Executed as of the day and year first above written.

 

“LENDER” GATORS LENDER, LLC By:  

/s/ David L. Redmond

 

David L. Redmond, Authorized Agent



--------------------------------------------------------------------------------

MEMBERSHIP INTEREST PLEDGE AGREEMENT

SIGNATURE PAGE

The undersigned executes the Membership Interest Pledge Agreement and authorizes
this signature page to be attached to a counterpart of the Membership Interests
Pledge Agreement executed by the other parties to the Membership Interest Pledge
Agreement.

Executed as of the day and year first above written.

 

CORTEZ 114, LLC By:   UTEK Real Estate Holdings, Inc., its manager     By:  

/s/ Sam I. Reiber

  Sam Reiber, President



--------------------------------------------------------------------------------

EXHIBIT A

Balance Sheet of the Company